Citation Nr: 1513586	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  05-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel











INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, granting entitlement to service connection for bilateral calcified pleural plaquing and assigning a disability evaluation of 30 percent.  The Veteran filed a timely appeal with respect to the assigned rating.  During the development of the appeal for a higher rating, the issue of entitlement to a TDIU was raised as part and parcel of the claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

In September 2013, the Board remanded the matter for further development.

The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  In correspondence received in January 2015, the Veteran's attorney notified the Board that he no longer represents the Veteran.  

The issue of entitlement to a TDIU was certified to the Board in June 2010.  An agent may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2).  The Veteran's former attorney did not provide a statement of good cause on motion.  However, the Veteran withdrew the claim on appeal in correspondence dated in November 2014.  

The definition of "good cause" to withdraw as a claimant's representative includes the "failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical."  Id.  The Board finds that the Veteran's withdrawal of the issue on appeal constitutes good cause for the withdrawal of the Veteran's former attorney as his representative in this matter.  Id.  


FINDING OF FACT

Prior to the issuance of a Board decision, the Veteran withdrew his appeal for a TDIU via written correspondence received by VA in November 2014.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

Prior to the issuance of a Board decision, the Veteran withdrew his appeal for a TDIU via a letter received by VA in November 2014.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


